Citation Nr: 0024369	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  96-50 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the appellant has submitted a timely substantive 
appeal with regard to her claim of entitlement to an 
increased rating for the veteran's anxiety disorder, 
evaluated as 30 percent disabling at the time of the 
veteran's death, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945, including a period of internment by the Germans 
as a Prisoner of War, from December 1944 to April 1945.  His 
decorations included the Purple Heart with cluster.  The 
appellant is the veteran's surviving spouse.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This case was the subject of a Board remand dated in May 
1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's claim for accrued benefits was first 
denied in April 1997.   The RO received a notice of 
disagreement from the appellant on May 9, 1997.  The RO 
issued a statement of the case dated in May 1997, which was 
mailed to the appellant on July 18, 1997.  The first 
correspondence received from the appellant or her 
representative pertaining to the accrued benefits issue, 
subsequent to the statement of the case mailed in July 1997, 
was a November 1998 Written Brief Presentation.  This was not 
received within one year of the April 1997 denial or within 
60 days of the July 1997 Statement of the Case.   


CONCLUSION OF LAW

The appellant did not submitted a timely substantive appeal 
with respect to the issue of entitlement to an increased 
rating for the veteran's anxiety disorder, evaluated as 30 
percent disabling at the time of the veteran's death, for 
accrued benefits purposes.  38 U.S.C.A. § 7105 (West 1991);  
38 C.F.R. § 20.200, 20.302(b) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she submitted a timely 
substantive appeal with respect to the issue of entitlement 
to an increased rating for the veteran's anxiety disorder, 
for accrued benefits purposes.  In essence, she contends that 
she never received a May 1997 statement of the case mailed to 
her in July 1997, pertaining to the issue of entitlement to 
an increased rating for the veteran's anxiety disorder, for 
accrued benefits purposes, and that subsequent correspondence 
regarding this issue should therefore be accepted as a timely 
substantive appeal.

An appeal consists of a timely filed notice of disagreement 
in writing, and after a statement of the case has been 
issued, a timely filed substantive appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.   An accrued benefits claim is a 
claim different from the claim of the veteran from whose 
service the accrued benefits claim is derived.  Zevalkink v. 
Brown, 6 Vet. App. 483 (1994) (finding accrued benefits claim 
to be a different claim than veteran's claim for service 
connection, so that surviving spouse appellant was required 
to file a timely notice of disagreement).  Accordingly, the 
appellant in this case must have submitted a timely notice of 
disagreement and a timely appeal to the Board of Veterans' 
Appeals in order for the Board to have jurisdiction in this 
case.

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  If the statement of 
the case and any prior supplemental statements of the case 
addressed several issues, the substantive appeal must either 
indicate that the appeal is being perfected as to all of 
those issues or must specifically identify the issues 
appealed.  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  38 C.F.R. 
§ 20.202. 
To the extent feasible, the argument should be related to 
specific items in the statement of the case and any prior 
supplemental statements of the case.  The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a statement of 
the case or a supplemental statement of the case which is not 
specifically contested.  Proper completion and filing of a 
substantive appeal are the last actions the appellant needs 
to take to perfect an appeal.  Id.

38 C.F.R. § 20.302 sets forth the time limits for filing a 
notice of disagreement,  substantive appeal, and response to 
a supplemental statement of the case.  Except in the case of 
simultaneously contested claims, a claimant, or his or her 
representative, must file a notice of disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him or her.  Otherwise, that determination 
will become final.  The date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement 
of the case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The date of mailing of the statement of the case will 
be presumed to be the same as the date of the statement of 
the case, and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302.

The veteran died in December 1995.

The record shows that the appellant's claim for accrued 
benefits was first denied in April 1997.   The RO received a 
notice of disagreement from the appellant on May 9, 1997.  
The RO issued a statement of the case which was mailed to the 
appellant on July 18, 1997.  A brief June 1998 letter from 
the appellant does not address the accrued benefits issue.  
The June 1998 Form 646 submitted by the appellant's 
representative addresses the issue of service connection for 
the cause of the veteran's death, but does not address the 
issue of the claim for an increased rating for the veteran's 
service-connected anxiety disorder for purposes of accrued 
benefits.  The only correspondence received from the 
appellant or her representative pertaining to the accrued 
benefits issue, subsequent to the statement of the case 
mailed in July 1997, was a November 1998 Written Brief 
Presentation.  However, this was not received within one year 
of the April 1997 denial or within 60 days of the July 1997 
statement of the case.  Accordingly, the Board finds that a 
timely appeal to the Board of Veterans' Appeals was not filed 
with respect to the issue of entitlement to an increased 
rating for the veteran's service-connected anxiety disorder 
for accrued benefits purposes.

In May 1999, the Board remanded this issue to the RO to 
ensure the appellant had notice and opportunity to respond 
with respect to the issue of whether she had submitted a 
timely substantive appeal.  In a September 1999 letter, the 
RO notified the appellant that it had made the decision that 
a timely substantive appeal was not filed with respect to the 
issue of entitlement to an increased evaluation of the 
veteran's anxiety disorder, for accrued benefits purposes.  
In October 1999 the RO received the appellant's notice of 
disagreement with this determination, and in April 2000 the 
RO issued a supplemental statement of the case.  

A Form 9 pertaining to the April 2000 supplemental statement 
of the case, on the issue of whether the appellant had 
submitted a timely substantive appeal, was received later 
that month.  In her April 2000 Form 9, the appellant 
contended that she never received the May 1997 statement of 
the case mailed to her address in July 1997.  The record 
indicates that the statement of the case was mailed to the 
new address indicated in the May 1997 notice of disagreement, 
which had been edited and updated by hand in what appears to 
be the same handwriting with which the document signature was 
dated.  There is nothing in the claims file to indicate that 
the letter was returned to sender or was otherwise not 
received at the listed address.  The record further reflects 
that the appellant has continued to receive mail at, and send 
mail from, the updated address since that time.

Based on the history of correspondence in the claims file as 
described above, the Board finds that the appellant more 
likely than not received the May 1997 statement of the case 
mailed to her in July 1997.  Also, in the present case, the 
Board must apply the "presumption of regularity" to "'the 
official acts of public officers, and in the absence of clear 
evidence to the contrary, [must] presume that they have 
properly discharged their official duties.'"  Ashley v. 
Derwinski, 2 Vet. App. 62, 64 (1992) (in which Court of 
Appeals for Veterans Claims was bound by this rule of law, 
and quoting United States v. Chemical Foundation, Inc., 272 
U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  Thus, the 
Board finds that the RO sent to the appellant, and the 
appellant received, the statement of the case sent to her in 
July 1997 pertaining to the issue of an increased rating for 
the veteran's anxiety disorder, evaluated as 30 percent 
disabling at the time of the veteran's death, for accrued 
benefits purposes;  and that the appellant did not submit a 
timely substantive appeal in response to the statement of the 
case.

In sum, the Board concurs with the finding of the RO, that a 
timely appeal to the Board of Veterans' Appeals was not filed 
with respect to the issue of entitlement to an increased 
rating for the veteran's service-connected anxiety disorder 
for accrued benefits purposes.  Because no timely substantive 
appeal was received, the claim for an increased rating for 
the veteran's anxiety disorder, evaluated as 30 percent 
disabling at the time of the veteran's death, for accrued 
benefits purposes, must be dismissed.  38 U.S.C.A. § 7105 
(West 1991);  38 C.F.R. § 20.200, 20.302(b) (1999). 


ORDER

The appellant's appeal for service connection for entitlement 
to an increased rating for the veteran's anxiety disorder, 
evaluated as 30 percent disabling at the time of the 
veteran's death, for accrued benefits purposes, is dismissed. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

